—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional *929Services which found petitioner guilty of violating a prison disciplinary rule.
Upon review of the record, we conclude that there was substantial evidence to support the determination finding petitioner guilty of assaulting another inmate. Petitioner claims that the Hearing Officer erred in relying upon certain confidential information. However, our in camera review of the confidential information reveals the requisite detailed, specific and corroborative evidence to enable the Hearing Officer to make an independent determination of credibility and the reliability of the information.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.